Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (09/18/2020) in which a (3) month Shortened Statutory Period for Response has been set.  

  Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements

3.	Upon new entry, claims (1 -10, 12 -13 and 15) appear pending on this application, of which (11, 14) were initially cancelled.

Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (09/18/2020) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

   Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

   Drawings

6.	The submitted Drawings on date (09/18/2020) have been accepted and considered under the 37 CFR 1.121 (d). 

Claim Interpretation

7.	For the sole purpose of examination, and under the broadest reasonable interpretation (BRI), consistent with the instant specification and the common knowledge of one of ordinary skill in the art, the below list of terms/limitations will be considered to read as:

7.1.	Examiner considers that claims (12 -13, 15; linked to different statutory categories), have been presented in improper dependent form. Applicant may cancel, amend and/or place the claim(s) in proper independent form, in accordance with the statutory requirements of the MPEP.

7.2.	It is valid to point out that in order to prove patentability at USPTO, the claim language has to present a clear defined functionality, including a clear algorithm execution that would produce a certain effect and/or result, by executing a series of acts/steps, able to transform and reduce them to a different state of thing. The presented list of claims, (as currently stated) fails this requirement. The Claims are merely directed to formatting a set of standard codec features, running in a generic computer ecosystem that implements "nothing of substance", able to transforms the underlying method into patent-eligible subject matter. Proper attention is required.

See “In re Morris,” 127 F.3d 1048, 1054 (Fed. Cir. 1997); and see also "In re Am. Acad. Of Sci. Tech Ctr.”, 367 F.3d 1359, 1369 (Fed. Cir. 2004); …and while the Office interprets the presented claims broadly but reasonably in light of the specification, we nonetheless must not import limitations from the specification into the claims. See also “Phillips v. A WH Corp.”, 415 F.3d 1303, 1323 (Fed. Cir. 2005).

  Claim rejection section

          35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.2.	Claims (1 -10, 12 -13 and 15) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bross; et al. (“Versatile video coding, Draft 6”, hereafter “Bross”) in view of Segerin; et al (US 20210014478, hereafter “Segerin”).

Claim 1. (Original). Bross in details discloses the invention substantially as claimed - A method for encoding video data into a bitstream of logical units, the video data comprising pictures, the method comprising: (e.g. a draft for VVC specification, employing block partitioning tree architecture, based on rectangular sub-pictures, tiles, slices, [pag. 1] as detailed shown in Figs. (6.4 -6.7), [sect. 6.3], information generated and signalled in the enhanced PPS configuration [sect. 7.3], also supporting data parsing between subpictures, as described in NAL configuration section and Table (7.1) [Bross; 7.4]).
Given the teachings of Bross as a whole, and under the obvious assumption and purpose of his paper, it is noted that no specified codec support (i.e. no coder/decoder architecture) shown in the papers disclosure.
In a similar ecosystem, Segerin teaches an encoder (Fig. 7) and decoder (Fig. 8) in accordance with the VVC format; [Segerin; 0052], employing the methodology of the technique described in at least Fig. 3, wherein the partition-size is determined on a sub-picture basis [Segerin; 0106; 0226], and where two or more layers or equal or different sized may be used and merge during CU/PU/TU process-steps; [0096; 0204]);
encoding into the bitstream a first picture belonging to a first layer in the form of a first set of logical units; (first layer structured pictures/access-unit and merge , Fig. 3; [0106])
encoding into the bitstream a second picture (e.g. see encoder Fig. 7; [Segerin]) belonging to a second layer different from the first layer, at least a part of the second picture being configured to display at least a first part of the first picture, (e.g. see the second layer structured pictures/access-unit, Fig. 3; [Segerin; 0106])
the encoding of the second picture comprising (e.g. see encoder Fig. 7; [Segerin]) encoding a first reference between the at least first part of the first picture and at least one logical unit of the first set of logical units; (e.g. wherein a reference association between elements is analogously signaled; [Segerin; 0106]).  
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Bross with the codec ecosystem of Segerin in order to provide improved codec efficiency; [Summary].

Claim 2. (Original) Bross/Segerin discloses - The method according to claim 1, wherein the method further comprises encoding into the bitstream a third picture in the form of a second set of logical units, the third picture belonging to a third layer different from the second layer, and the encoding of the second picture further comprises encoding a second reference between a second part of the second picture and at least one logical unit of the second set of logical units; (e.g. see NAL configuration section and Table (7.1) [Bross; 7.4]).. See also where two or more layers or equal or different sized may be used and merged in the process; [Segerin; 0204]; the same motivation applies herein.) 

Claim 3. (Original) Bross/Segerin discloses - The method according to claim 1, wherein the method further comprises encoding into the bitstream information associated with the second layer, the information comprising a list of the layers containing logical units referenced by the parts of the second picture; (e.g. see NAL configuration section and Table (7.1) [Bross; 7.4]).. See also where two or more layers or equal or different sized may be used and merged in the process; [Segerin; 0204]; the same motivation applies herein.) 

Claim 4. (Original) Bross/Segerin discloses - The method according to claim 3, wherein the method further comprises encoding information associated to each layer indicating if each layer comprises or not at least one picture having a part referencing logical units of another layer; (e.g. where two or more layers or equal or different sized may be used and merged in the process; [Segerin; 0096; 0204]; the same motivation applies herein.)  

Claim 5. (Original) Bross/Segerin discloses - The method according to claim 1, wherein the encoded pictures are further grouped into access units, one access unit grouping pictures with a same timing, and -2-Amendment for Application No.:Attorney Docket: 1000-27247-CINCwherein the first picture and the second picture belong to the same access unit or to two correlated access units; (e.g. see NAL configuration section and Table (7.1) [Bross; 7.4]). See also Fig. 3; [Segerin; 0106; 0204]; the same motivation applies herein.)  

Claim 6. (Original) Bross/Segerin discloses - The method according to claim 1, wherein the encoding of the second picture further comprises encoding a second part of the second picture in the form of logical units belonging to the second layer, the second part being different from the first part; (e.g. see NAL configuration section and Table (7.1) [Bross; 7.4]). See also Fig. 3; [Segerin; 0096; 0106; 0204]; same motivation applies herein.)    

Claim 7. (Original) Bross/Segerin discloses - The method according to claim 1, wherein encoding the first reference comprises: encoding a first sub-reference between the first part and a slice address, encoding a second sub-reference between the slice address and the at least one logical unit of the first set of logical units. (The same rationale and motivation applies as given to claim 1 above.)

Claim 8. (Original) Bross/Segerin discloses - A method for merging at least two bitstreams of logical units of video data, comprising: assigning at least one merged layer to the logical units of each bitstream; 
defining a merging layer; encoding a merging picture belonging to the merging layer, the merging picture comprising at least, per merged layer, a part of a picture and an associated reference between the subpicture and logical units of the merged layer; merging into one encoded bitstream the merging picture and the logical units of the merged bitstream. (Current lists all the same elements as recite in Claim 1 above, and is/are therefore on the same premise.)  

Claim 9. (Original) Bross/Segerin discloses - A method for decoding video data from a bitstream of logical units, the video data comprising pictures, the method comprising: 
detecting that a first picture of a first layer comprises a part of the first picture, the part of the first picture comprising 
a reference to logical units of a second picture belonging to a second layer; selecting the referenced logical units; decoding the referenced logical units to obtain the part of the first picture. (Current lists all the same elements as recite in Claim 1 above, but in reversible decoding method form instead, and is/are therefore on the same premise.)

Claim 10. (Original) Bross/Segerin discloses - The method according to claim 9, wherein the method comprises beforehand: -3-Amendment for Application No.:Attorney Docket: 1000-27247-CINCanalysing a header associated with the first layer; detecting that the first layer uses logical units from at least a second layer; filtering logical units to keep logical units associated with the first layer and the at least second layer; (e.g. see layer association disclosed in at least Fig. 3; [Segerin; 0106; 0226]; the same motivation applies herein.)

Claim 11. (Canceled)  

Claim 12. (Currently Amended) Bross/Segerin discloses - A non-transitory computer-readable storage medium storing instructions of a computer program for implementing each of the steps of the method according to laim 1. (Current lists all the same elements as recite in Claim 1 above, and is/are therefore on the same premise.) 

Claim 13. (Currently Amended) Bross/Segerin discloses - A device comprising a processing unit configured for carrying out each of the steps of the method according to claim 1. (Current lists all the same elements as recite in Claim 1 above, and is/are therefore on the same premise.)

Claim 14. (Canceled)  

Claim 15. (Currently Amended) Bross/Segerin discloses - A media storage device storing a signal carrying encoded video data as a bitstream of logical units, the video data comprising pictures, as resulting from the method according to . (Current lists all the same elements as recite in Claim 1 above, and is/are therefore on the same premise.)

                Examiner’s Notes

9.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

                                                             Prior Art Citations

10.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

10.1. Patent documentation

US 20210014478 A1	SEREGIN; et al.	H04N19/137; H04N19/159; H04N19/70; 
US 20210076033 A1	HU; NAN et al.	H04N19/174; H04N19/136; H04N19/82; 
US 20210194946 A1	HANNUKSELA; 	H04N21/8456; H04N19/597; H04N19/70; 
US 20210250617 A1	HANNUKSELA;	H04N21/8455; H04N21/8456; H04N19/46; 

10.2. Non-Patent documentation:

_ On tile fraction slices and signaling slices per subpictures; Quedraogo – 2020. 
_ Versatile video coding VVC, Draft 6; Bross – July 2019.
_ Modifications for subpictures; Li; Oct-2019.
_ USPTO_library_NPL search; Jan-2022.

                   CONCLUSIONS

11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.